Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 11, 2022 has been entered. 
Claims 1, 5, 12, 16-20, 25, 30, 31, 38-46 are currently pending. Claims 2, 3, 13, 15 and 22 have been canceled, claims 42-46 have been newly added and claims 1, 18, 41 have been amended  by Applicants’ amendment filed on March 11, 2022. 
           Applicant’s election with traverse of Group I (claims 1-3, 5, 12, 16-17, 22, and 41), drawn to an expression vector comprising a codon-optimized methylmalonic aciduria cblC type with homocystinuria (MMACHC) polynucleotide, in the reply filed on October 16, 2020 was previously  acknowledged. 
Claims 13, 15, 18-20, 25, 30-31 and 38-40 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
Therefore, claims 1, 5, 12, 16-17, 22 and 41-46 are currently under examination.

Applicant’s representative was contacted July 12, 2022 to amend claims 1 and 41 and to cancel claims  25, 30, 31, 38-40  to set forth the claims filed on 3/11/2022  in condition for allowance.
Authorization for the examiner’s amendment was given by Jonathan Spenner on July 13, 2022.    
Claims 1, 5, 12, 16-17, 22 and 41-46 are allowable. Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20 of the restricted Group III of the restriction requirement filed on 8/18/2020, drawn to drawn to an expression vector comprising a wild-type MMACHC gene sequence under the control of the chicken beta actin promoter, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 18-20 have been examined and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 
Because claims 18-20 previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 8/18/2020 between Groups I and III is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Proposed Examiner’s amendment

Claims  1 and 41 have been amended. Clams 18-20 have  been rejoined. Withdrawn methods claims 25, 30, 31, 38-40 have been canceled.

Claim 1 has been amended as follows: 
Page 2, line 1 of claim 1, the phrase “A synthetic methylmalonic aciduria cblC type with homocystinuria (MMACHC) polynucleotide” is replaced by -------- A synthetic methylmalonic aciduria cblC type and homocystinuria type C protein (MMACHC) polynucleotide----

Claim 41 has been amended as follows: 
Page 4, line 1 of claim 41, the phrase “An expression vector comprising the nucleic acid sequence of any one of” is replace by ---------- An expression vector comprising an isolated  nucleic acid sequence selected from the group consisting of the nucleotide of SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8 and SEQ ID NO:9.------


Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a synthetic MMACHC polynucleotide comprising a polynucleotide encoding
MMACHC that is codon-optimized for expression in a human, wherein the polynucleotide
encoding MMACHC comprises the sequence of SEO ID NO: 2, as recited in claim 1 .                                                                                                                                                                                                
Moreover, he prior art of record does not teach or suggest an expression vector comprising an isolated  nucleic acid sequence selected from the group consisting of the nucleotide of SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8 and SEQ ID NO:9.

Withdrawn rejections
                                                  Claim Rejections - 35 USC § 103
  	In view of Applicants’ amendment of claims  1, 18, 41 and  cancelation of claim 
2, 3, 13, 15 and 22,  the rejection of claims 1, 12, and  16-17  under 35 U.S.C. 103 as being unpatentable over Lerner-Ellis et al.,  (2006, Nature Genetics, p. 93-100; of record in IDS), in view of Chandler et al. (WIPO Pat. App. 2014/143884 A2; of record; Citations are from the National Stage U.S. Pub. 2016/0040150. The National Stage is deemed an English language translation of the PCT) has been withdrawn.

***
In view of Applicants’ amendment of claims  1, 18, 41 and  cancelation of claim 
2, 3, 13, 15 and 22,  the rejection of claim 5  under 35 U.S.C. 103 as being unpatentable over Lerner-Ellis et al.,  (2006, Nature Genetics, p. 93-100; of record in IDS), in view of Chandler et al. (WIPO Pat. App. 2014/143884 A2; of record; Citations are from the National Stage U.S. Pub. 2016/0040150. The National Stage is deemed an English language translation of the PCT), as applied to claim 1 above, in further view of Gregory et al. (US Pat. App. 2014/0155468 A1; of record in IDS) has been withdrawn.
35 U.S.C. 112(a)
In view of Applicants’ amendment of claims  1, 18, 41 and  cancelation of claim 
2, 3, 13, 15 and 22, the rejection of claims 3 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, has been withdrawn.
***
In view of Applicants’ amendment of claims  1, 18, 41 and  cancelation of claim 
2, 3, 13, 15 and 22, the rejection of claims 3 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn.


Conclusion

Claim 1, 5, 12, 16-20 and 41-46 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633